Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 1 of 7 PageID 1608




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   CALTON & ASSOCIATES, INC.,
   DWAYNE K. CALTON, individually
   and as Trustee of the DWAYNE K.
   CALTON TRUST, UTA 3/30/1989,
   RANDALL L. CICCATI,
   RAMESHWAR SINGH, DEREK J.
   CALTON, LORETTA D. CALTON,
   GEORGE G. HARRINGTON, JR., and
   JILL M. CICCATI,

         Plaintiffs,

   v.                                    Case No. 8:20-cv-851-T-33CPT

   JOHN SIMMERS, individually and as
   Trustee of the SIMMERS FAMILY
   TRUST DATED 9/18/92,

         Defendant.

   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   Plaintiffs’ Petition for Mandatory Remedies for Defendant’s

   Violation of the Mediation Act (Doc. # 39), filed on September

   18, 2020. Defendant John Simmers responded on October 2, 2020

   (Doc. # 45). For the reasons detailed below, the Motion is

   denied.




                                     1
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 2 of 7 PageID 1609




   Discussion

          On April 14, 2020, Plaintiffs CAA, Dwayne K. Calton,

   both individually and as Trustee of the Dwayne K. Calton

   Trust,     Singh,     Derek     Calton,       Loretta   Calton,    Harrington,

   Randall Ciccati, and Jill Ciccati filed this lawsuit seeking

   a declaratory judgment and injunctive relief against Simmers,

   individually and as Trustee of the Simmers Family Trust. (Doc.

   # 1). The parties mediated on September 4, 2020, but reached

   an impasse. (Doc. # 34).

          Two weeks later, Plaintiffs filed the instant Motion,

   contending that Simmers disclosed confidential settlement

   communications by sending an email to non-parties Steven

   Sergio and Nils Ericson that stated: “Yesterday I heard the

   mediator make reference . . . .”1 (Doc. # 39 at 2). Ericson

   is Calton & Associates’ Chief Compliance Officer. (Doc. # 39

   at    6;   Doc.   #   45   at    7).   Sergio      is   Simmers’    designated

   supervisor at RMR Wealth Builders — a branch office of Calton

   & Associates. (Doc. # 45 at 7; Doc. # 45-1 at 7-8). Simmers

   also carbon copied Plaintiff Randall Ciccati. (Doc. # 39 at

   2).



   1 At the Court’s direction, Plaintiffs have filed the email
   under seal. (Doc. # 44). The Court has reviewed the email and
   need not quote the email in its entirety here.


                                             2
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 3 of 7 PageID 1610




           Plaintiffs’ Motion fails because it improperly seeks to

   apply Florida Statutes §§ 44.405-44.406 in this Court. (Doc.

   # 39). These state statutes provide for attorney’s fees and

   other     damages     as    a    sanction       for    disclosing      mediation

   communications.       “Generally         speaking,      where      federal    court

   jurisdiction       rests    on    diversity       of    citizenship,       federal

   courts are required to apply federal procedural law, and state

   substantive law.” Rader v. Sunrise Senior Living Servs.,

   Inc., No. 06-80275-CIV, 2007 WL 9751679, at *2 (S.D. Fla.

   Mar. 26, 2007), report and recommendation adopted, No. 06-

   80275-CIV,     2007    WL       9751680       (S.D.    Fla.     May   3,     2007).

   “[E]ntitlement to attorney’s fees is not always a substantive

   matter for purposes of Erie.” Id. at *3. “Even in diversity

   cases, federal courts apply federal rules or statutes where

   attorney’s fees are awarded as a sanction, or where the state

   rule conflicts with a federal rule.” Id. The Court determines

   that Florida Statutes §§ 44.405-44.406 are procedural in

   nature and, thus, do not apply.

           “Federal    courts      derive    their       power   to    sanction    any

   attorney, law firm, or party from three primary sources: Rule

   11 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1927,

   and the inherent power of the court.” Stonecreek - AAA, LLC

   v. Wells Fargo Bank N.A., No. 1:12-CV-23850, 2014 WL 12514900,


                                             3
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 4 of 7 PageID 1611




   at *1 (S.D. Fla. May 13, 2014)(citing Chambers v. NASCO, Inc.,

   501 U.S. 32, 41 (1991)). Here, the Court agrees with Simmers

   that, if sanctions are warranted, such sanctions would be

   granted pursuant to the Court’s inherent authority.

           “Invocation of the Court’s inherent power requires a

   finding of bad faith.” Island Stone Int’l Ltd. v. Island Stone

   India    Private    Ltd.,   No.   6:16-cv-656-Orl-40KRS,      2017    WL

   1437464,    at   *11   (M.D.   Fla.    Apr.   4,   2017),   report   and

   recommendation adopted, No. 6:16-cv-656-Orl-40KRS, 2017 WL

   1426664 (M.D. Fla. Apr. 21, 2017). “In determining whether

   sanctions are appropriate under the bad faith standard, the

   court focuses on the conduct and motive of a party, rather

   than on the validity of the case.” Id. “‘[A]cts which degrade

   the judicial system,’ including ‘attempts to deprive the

   Court of jurisdiction, fraud, misleading and lying to the

   Court,’ . . . are sanctioned through the court’s inherent

   power.” Stonecreek — AAA, 2014 WL 12514900, at *1 (quoting

   Chambers, 501 U.S. at 42).

           “The Court’s inherent power permits a broad spectrum of

   sanctions    that   include    striking   frivolous    pleadings     and

   defenses, imposing attorney’s fees and costs, and outright

   dismissal of a lawsuit.” Stonecreek – AAA, 2014 WL 12514900,

   at *2 (citing Allapattah Servs., Inc. v. Exxon Corp., 372 F.


                                      4
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 5 of 7 PageID 1612




   Supp. 2d 1344, 1372-73 (S.D. Fla. 2005)). “Because of their

   very    potency,    inherent   powers     must   be   exercised      with

   restraint and discretion.” Chambers, 501 U.S. at 44.

          Regarding the mediation privilege, Local Rule 9.07(b)

   provides, in relevant part, that “[a]ll proceedings of the

   mediation conference, including statements made by any party,

   attorney,    or    other   participant,    are   privileged     in    all

   respects.” Local Rule 9.07(b), M.D. Fla. And the Court’s Case

   Management    and    Scheduling   Order    reiterates    that     “[a]ll

   discussion,    representations     and    statements    made    at    the

   mediation conference are privileged settlement negotiations.”

   (Doc. # 29 at 11).

          Here, Simmers violated the Local Rules and this Court’s

   Case Management and Scheduling Order because his September 5

   email was sent to two individuals who did not participate in

   the September 4 mediation conference: non-parties Sergio and

   Ericson. However, upon review, the Court determines this was

   a mere technical violation that does not support a finding of

   bad faith. Simmers’ sworn declaration clarifies the reason

   for his mentioning the mediator’s statement in the September

   5 email. (Doc. # 45-1). He did not disclose the mediator’s

   statement in an attempt to use settlement communications for




                                     5
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 6 of 7 PageID 1613




   a strategic advantage in this litigation or any other improper

   purpose.

         Rather,      the     statement        by     the     mediator    apparently

   reflected a misconception on the part of Plaintiffs about

   Simmers’ relationship with a non-party entity, Aatria, LLC.

   (Id. at 5). Simmers is not — and never has been — an “employee,

   independent contractor, sole proprietor, officer, director,

   or partner of Aatria.” (Id.). Because Simmers was aware that

   an unauthorized outside business relationship with Aatria

   could result in the termination of his registration with

   Plaintiff      Calton     &   Associates,        he      was   concerned     by    the

   mediator’s comment regarding the existence of a relationship

   between himself and Aatria. (Id. at 5-6). Thus, his repetition

   of the mediator’s statement in the September 5 email was

   merely     a     prelude       to       Simmers’       clarification       of      his

   relationship       with       Aatria      to     two     individuals       who    are

   associated to some extent with Calton & Associates: Sergio

   and Ericson.

         The Court is disappointed that Simmers revealed the

   mediator’s statement and believes that Simmers could have

   drafted    the    September         5    email     differently.       But,       given

   Simmers’ motive for sending the email, the Court cannot

   conclude that Simmers acted in bad faith when he referred to


                                              6
Case 8:20-cv-00851-VMC-CPT Document 48 Filed 10/06/20 Page 7 of 7 PageID 1614




   the mediator’s statement. Nor does this disclosure of a

   mediation    communication    lead    the    Court   to   believe    that

   Simmers has violated the mediation privilege in other ways.

   Thus, there is no basis to authorize discovery to search for

   other violations.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

         Plaintiffs’     Petition    for       Mandatory     Remedies   for

   Defendant’s Violation of the Mediation Act (Doc. # 39) is

   DENIED.

         DONE and ORDERED in Chambers in Tampa, Florida, this 6th

   day of October, 2020.




                                     7
